DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Claims 1-2, 4-13, 17, 19-20 and 22, 24-26 remain pending in this application.
The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claims has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-13, 17, 19-20 and 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Step 1:
Claims 1-2, 4-5, 22, 24-26 and 11-13, 17, 19-20 are drawn to a method, which is within the four statutory categories (i.e. process).  Claims 6-10 are drawn to a device (system), which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 recites “for the entry of the first health record, identifying a medical concept present in the entry based at least in part on the medical term expression; creating a node in a second relational graph representing the medical concept, the second relational graph being unique to the user of the user account; responsive to receiving second health data of a second health record of the user of the user account, adding one or more sub-nodes to the node in the second relational graph based at least in part on additional information relating to the medical concept that is the second health record”. 
Claim 6 recites “associate the second standardized format metadata with medical term expressions representing medical terms from the first electronic health record and a second electronic health record to create a personalized relational graph comprising a plurality of nodes organized according to the second standardized format, the metadata being descriptive of the medical terms represented by the medical term expressions, the second health record comprising second health data of the user of the user account;3 73893798V.1Application No. 15/849,310generate an index that associates the medical term expressions with reference identifiers of the medical terms from the electronic health record; receive a request for information about a particular medical term found in the first electronic health record”. 
Claim 11 recites “processing the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term; identifying a medical concept corresponding to the medical term expression; identifying, based at least in part on the at least one expression primitive and the medical concept, a plurality of other medical expression primitives corresponding to a plurality of record entries in the health 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” and “a handheld (portable) user device”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the recitation of “by the handheld user device”, and “a processor in communication with the memory and configured to execute the computer-executable instructions to” language, “identifying”, “creating”, “adding”, “associate”, “generate”, “processing” and “identifying” in the context of this claim encompasses the user manually do these steps, in mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims also recite mental processes, such as “indexing medical terms found in the second health record to generate medical term expressions; identifying one or more medical concepts based at least in part on the medical term expressions; and for those medical term expressions having the same medical concept as the medical concept, adding additional sub-nodes to the node”-claim 2, “adding additional sub-nodes to the node based at least in part on identifying metadata associated with the medical concept”-claim 4, “associating metadata with medical term expressions representing the medical terms from the health record, the metadata being descriptive of medical terms represented by the medical term expressions;5 73893798V.1Application No. 15/849,310generating an index that associates the medical term expressions with reference identifiers of the medical terms from the health record”-claim 17, “processing the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”- claim 20 and “parsing the entry in the health record to identify at least one medical claim 24. 
These limitations also correspond to mental processes and a user can accomplish these steps using mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
	Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a handheld user device”, “storing, by the handheld user device, the relational graph comprising the one or more sub-nodes on the handheld user device according to a second data model”-claim 1, “identifying, in a remote database, metadata associated with the medical concept”,-claim 4, “a display; a memory configured to store computer-executable instructions; and a processor in communication with the memory and configured to execute the computer-executable instructions to at least: receive, from a gateway of an electronic health record system, a data package comprising a first electronic health record; store the first electronic health record on the handheld user device according to a first data model and in association with a user account, the first health record comprising first health data of a user of the user account; associate, in a database organized according to a second data model and stored on the handheld user device, metadata with medical term expressions representing medical terms from the first electronic health record and a second electronic health record to create a personalized relational graph comprising a plurality of nodes, the metadata being descriptive of the medical terms represented by the medical term expressions, the second health claim 6, “processing, by the handheld user device, the search query to generate a medical term expression that is representative of the search query and comprises at least one expression primitive corresponding to the at least one search term”-claim 11, “wherein the medical term expression is a medical term index usable for accessing a database in which the at least one expression primitive is stored”-claim 12, “in response to receiving the request, accessing the database using a particular medical term expression associated with the particular medical term and the index to retrieve the information about the particular medical term, the information about the particular medical term comprising certain metadata that is descriptive of the particular medical term”-claim 17, “processing, by the handheld user device, the search query to generate the medical term expression comprises indexing the at least one search term using an indexing algorithm”-claim 20.
These additional elements are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
indexing a portion of an entry of the first health record into a second standardized format comprising a serial form of the portion of the entry of the first health record”. Indexing a format of data into another format is a well-understood, conventional and routine activity, used in the healthcare management industry. Since the present specification does not recite a new way of converting the data format, it’s considered as mere instructions to apply an abstract idea to a particular field.
Claims also recite other additional limitations beyond abstract idea, these limitations – including functions such as accessing/receiving/storing data from/to a database, displaying/providing data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a handheld device to perform “creating, adding, indexing, identifying”, and using a processor to perform “associate, generate” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, Claims 1-2, 4-13, 17, 19-20 and 22, 24-26 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed in the order in which they appear.
35 USC 101 rejection, step 2A, prong 1 arguments:
Applicant argues the current claims are not directed to an abstract idea. In response, Examiner submits that the claim steps can be done by a user, such as, a medical professional can access paper files, converting medical terms into a different format (by looking at a chart etc.), creating a graph using pen and paper, can add subnodes to the graph based on the data. Examiner also notes that “populating a GUI based on the information from the relational graph” is not a part of the abstract idea, but it is one of the additional elements that are not integrated into a practical application, since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Applicant argues that the claims should be considered statutory, because as per DDR Holdings, LLC v. Hotels.com, the claims recite “a technical solution to a technical problem arising within computer systems”, however, unlike the claims at issue in DDR Holding, LLC. v. Hotels.com, the claims at issue here do not require an arguably inventive device or technique for displaying information.
Examiner respectfully submits that the DDR Holding claims are found patent eligible, as described in the decision:
The ’399 patent’s claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the 
The current claims, on the other hand, recite well-understood, conventional and routine activity of indexing portion of health record into another format. As indicated in the rejection above, this feature can be done by a medical professional using mind or pen and paper and this is one of the daily works being done at the hospital environment.
Applicant argues that “converting format” and have a normalized and optimized data storage is a technical improvement. In response, Examiner submits that converting data in health care medical records, especially HL7 standard is a well-understood, routine and conventional activity used in the healthcare industry. The information found at www.wikipedia.org describes: 
“Health Level Seven or HL7 refers to a set of international standards for transfer of clinical and administrative data between software applications used by various healthcare providers. These standards focus on the application layer, which is "layer 7" in the OSI model. The HL7 standards are produced by Health Level Seven International, an international standards organization, and are adopted by other standards issuing bodies such as American National Standards Institute and International Organization for Standardization.
Hospitals and other healthcare provider organizations typically have many different computer systems used for everything from billing records to patient tracking. All of these systems should communicate with each other (or "interface") when they receive new information, or when they wish to retrieve information, but not all do so.

35 USC 101 rejection, step 2A, prong 2 arguments:
Applicant argues that the uniform presentation of concepts from disparate health records improves the technology, since it’s a practical application. In response, Examiner submits that, as indicated in the section above, “converting medical data format” and “presenting uniform data” is a well-understood, routine and conventional activity known in the industry. Applicant argues that the current claims are similar to the claims presented in example 42 of the Guidance. In response, Examiner submits that the reason the claims found as integrating the method of organizing human activity into a practical application is that the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Therefore, the claimed concept of “automatically generating a message containing the updated information about the patient’s condition by the content server whenever updated information has been stored; and f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date patient information.” are the features found to be eligible under the 35 USC 101. 
35 USC 101 rejection, step 2B arguments:
Applicant argues that the current claims qualify as “significantly more” than the judicial exception, since the claim elements apply the judicial exception with, or by use of, a particular machine. 

As a result, Applicant's arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626